DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/26/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shirato (US 2015/0062215 A1).
Regarding claims 1 and 8:
	Shirato discloses a liquid ejection apparatus comprising:
	a head unit (recording apparatus 8) that ejects a liquid (paragraph 27 & Fig. 2); and
	a control unit (controller 38) that controls an operation of the head unit (paragraph 55),
	wherein the head unit includes:
		a drive signal output circuit (drive control board 18) that outputs a drive signal (“driving waveform”: paragraph 29),
a first substrate (the “rigid board” of 18) on which the drive signal output circuit is provided (Figs. 2, 5), and
a first ejection head (a head unit 35) including a first drive element (piezoelectric element 53) drive by the drive signal (paragraph 31), a first switching circuit (driving unit 55) that switches whether to supply the drive signal to the first drive element (paragraph 80 & Fig. 7), and a first nozzle plate (40) including a first nozzle (16) from which a liquid is ejected by driving the first drive element (paragraph 28 & Fig. 6),
wherein the first substrate includes a first face (upper face of 18 shown in Figs. 2, 5) and a second face (lower face of 18 shown in Figs. 2, 5), and
wherein a shortest distance between the first nozzle plate and the second face is shorter than a shortest distance between the first nozzle plate and the first face (Figs. 2, 5).
Regarding claim 2:
	Shirato discloses all the limitations of claim 1, and also that the first substrate is provided so that the first face faces upward and the second face faces downward in a direction along a vertical direction (Figs. 2, 5).
Regarding claim 3:
	Shirato discloses all the limitations of claim 1, and also that the head unit includes a flow path member (at least head tank 33) that supplies a liquid to the first ejection head (paragraph 41 & Fig. 5), and
	wherein the flow path member is located between the first substrate and the first nozzle plate (Fig. 5).
Regarding claim 4:
	Shirato discloses all the limitations of claim 1, and also that the head unit includes an integrated circuit (FPGA 29) that is electrically coupled to the drive signal output circuit (Figs. 5, 7), and
	a second substrate (the “rigid board” of recording head controlling apparatus 30) that has a third face (e.g. left-side face of 30 shown in Fig. 5) and a fourth face (e.g. right-side face of 30 shown in Fig. 5), wherein the integrated is provided on the second substrate (Fig. 5), and
	wherein the second substrate is electrically coupled to the first substrate (Figs. 5, 7).
Regarding claim 5:
	Shirato discloses all the limitations of claim 4, and also that the integrated circuit is provided on the third face (Fig. 5), and
	wherein at least part of the integrated circuit does not overlap the first substrate in a direction from the third face toward the fourth face (Figs. 2, 5).
Regarding claim 6:
	Shirato discloses all the limitations of claim 4, and also that at least part of the second substrate is located between the first substrate and the first ejection head (Figs. 2, 5).
Regarding claim 7:
	Shirato discloses all the limitations of claim 1, and also that the head unit includes a second ejection head (another head unit 35) including a second drive element (53) driven by the drive signal (paragraph 31 & Fig. 2), a second selection circuit (55) that switches whether to supply the drive signal to the second drive element (paragraph 80 & Fig. 7), and a second nozzle plate (40) including a second nozzle (16) from which a liquid is ejected by driving the second drive element (paragraph 28 & Fig. 6), and
	wherein a shortest distance between the second nozzle plate and the second face is shorter than a shortest distance between the second nozzle plate and the first face (Figs. 2, 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Silverbrook (US 7322677 B2) discloses a head unit comprising a drive signal output circuit (PEC 3100) disposed on a first substrate (3090), and a plurality of ejection heads (printhead tiles 3050).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853